[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Jacobson v. Kaforey, Slip Opinion No. 2016-Ohio-8434.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-8434
             JACOBSON, APPELLEE, v. KAFOREY ET AL., APPELLANTS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Jacobson v. Kaforey, Slip Opinion No. 2016-Ohio-8434.]
Civil actions—R.C. 2307.60(A)(1)—The current version of R.C. 2307.60
        independently authorizes a civil action for damages caused by criminal
        acts, unless otherwise prohibited by law.
   (No. 2015-1340—Submitted April 19, 2016—Decided December 28, 2016.)
              CERTIFIED by the Court of Appeals for Summit County,
                             No. 26915, 2015-Ohio-2624.
                                 _________________
        O’NEILL, J.
        {¶ 1} The Ninth District Court of Appeals identified a conflict between its
judgment in this case and prior judgments of the Third, Fifth, and Tenth District
Courts of Appeals. The court certified to us, and we agreed to answer, the following
question of law: “Does the current version of R.C. 2307.60 independently authorize
a civil action for damages caused by criminal acts, unless otherwise prohibited by
                             SUPREME COURT OF OHIO




law?” Applying the plain and unambiguous terms of R.C. 2307.60, we answer the
certified question in the affirmative and affirm the judgment of the Ninth District
Court of Appeals.
                          Facts and Procedural History
       {¶ 2} Jessica Jacobson filed a pro se complaint against defendants-
appellants Ellen C. Kaforey, Akron Children’s Hospital, and Cleveland Clinic
Children’s Hospital for Rehabilitation, alleging, as relevant to this appeal, three
civil claims brought under R.C. 2307.60. Each of those claims sought recovery for
damages arising out of the alleged violation of a criminal statute: unlawful restraint,
R.C. 2905.03; kidnapping, R.C. 2905.01; and child enticement, R.C. 2905.05.
Jacobson alleged that the hospitals and Kaforey—an attorney and registered nurse
who had been appointed by the Summit County Probate Court as a conservator to
assist Jacobson’s mother in making medical decisions for Jacobson—unlawfully
restrained her by keeping her mother from visiting her while Jacobson was
hospitalized in 2001 at the age of seven. Further, Jacobson alleged that Kaforey,
aided by Cleveland Clinic Children’s Hospital for Rehabilitation, kidnapped her by
arranging without authority to have her sent that year to live with a family member
in Florida.   And finally, Jacobson alleged that Kaforey, in concert with the
hospitals, unlawfully enticed her onto the plane to Florida without obtaining the
required legal permission from Jacobson’s mother.
       {¶ 3} Kaforey and both hospitals moved to dismiss all counts of the
complaint under Civ.R. 12(B)(6) for failure to state claims upon which relief could
be granted. The trial court granted the motions as to all claims and dismissed the
case. In ruling on the claims brought under R.C. 2307.60, the trial court observed
that “Ohio courts have established that civil actions for damages may not be
predicated upon alleged violation of a criminal statute.”
       {¶ 4} Jacobson appealed pro se, raising several assignments of error
asserting that the trial court should not have dismissed the claims brought under




                                          2
                               January Term, 2016




R.C. 2307.60. She argued that that statute creates a cause of action to recover
damages caused by a criminal act. After briefing was completed, the court of
appeals granted in part a motion filed by Jacobson’s stepfather, Gary Kirsch, to
substitute himself for her as her guardian, and Kirsch later retained counsel. A
divided panel of the court of appeals agreed with Jacobson and Kirsch, holding that
“the current version of R.C. 2307.60 independently authorizes a civil action for
damages” caused by criminal acts. “That is exactly what the plain language of the
statute authorizes.” 2015-Ohio-2624, 39 N.E.3d 799, ¶ 21 (9th Dist.). The court
of appeals remanded the cause to the trial court for further proceedings.
       {¶ 5} Kaforey and both hospitals moved the court of appeals under App.R.
25 to certify a conflict between its judgment and the judgments of several other
district courts of appeals, each of which held that R.C. 2307.60 does not create an
independent cause of action but merely codifies Ohio common law that a civil
action does not merge into a criminal prosecution. The court of appeals granted the
motions, holding that its judgment was in conflict with judgments of the Third,
Fifth, and Tenth District Courts of Appeals. Applegate v. Weadock, 3d Dist.
Auglaize No. 2-95-24, 1995 WL 705214, *3 (Nov. 30, 1995); McNichols v.
Rennicker, 5th Dist. Tuscarawas No. 2002 AP 04 0026, 2002-Ohio-7215, ¶ 17;
Edwards v. Madison Twp., 10th Dist. Franklin No. 97APE06-819, 1997 WL
746415, *7 (Nov. 25, 1997); Groves v. Groves, 10th Dist. Franklin No. 09AP-1107,
2010-Ohio-4515, ¶ 25. We determined that a conflict exists and ordered briefing.
143 Ohio St. 3d 1496, 2015-Ohio-4468, 39 N.E.3d 1268.
                                     Analysis
       {¶ 6} We must answer the straightforward question certified to us by the
court of appeals:    “Does the current version of R.C. 2307.60 independently
authorize a civil action for damages caused by criminal acts, unless otherwise
prohibited by law?” We hold that it does.




                                         3
                             SUPREME COURT OF OHIO




       {¶ 7} The statutory language at the heart of the dispute in this case is current
R.C. 2307.60(A)(1). It provides:


               Anyone injured in person or property by a criminal act has,
       and may recover full damages in, a civil action unless specifically
       excepted by law, may recover the costs of maintaining the civil
       action and attorney’s fees if authorized by any provision of the Rules
       of Civil Procedure or another section of the Revised Code or under
       the common law of this state, and may recover punitive or
       exemplary damages if authorized by section 2315.21 or another
       section of the Revised Code.


Am.Sub.S.B. No. 117, 151 Ohio Laws, Part II, 2274, 2276.
       {¶ 8} When we consider the meaning of a statute, our first step is always to
determine whether the statute is “plain and unambiguous.” State v. Hurd, 89 Ohio
St.3d 616, 618, 734 N.E.2d 365 (2000). If “the language of a statute is plain and
unambiguous and conveys a clear and definite meaning there is no occasion for
resorting to rules of statutory interpretation,” because “an unambiguous statute is
to be applied, not interpreted.” Sears v. Weimer, 143 Ohio St. 312, 55 N.E.2d 413
(1944), paragraph five of the syllabus. Ambiguity, in the sense used in our opinions
on statutory interpretation, means that a statutory provision is “capable of bearing
more than one meaning.” Dunbar v. State, 136 Ohio St. 3d 181, 2013-Ohio-2163,
992 N.E.2d 1111, ¶ 16. Without “an initial finding” of ambiguity, “inquiry into
legislative intent, legislative history, public policy, the consequences of an
interpretation, or any other factors identified in R.C. 1.49 is inappropriate.” Id.;
State v. Brown, 142 Ohio St. 3d 92, 2015-Ohio-486, 28 N.E.3d 81, ¶ 10. We “do
not have the authority” to dig deeper than the plain meaning of an unambiguous
statute “under the guise of either statutory interpretation or liberal construction.”




                                          4
                                January Term, 2016




Morgan v. Ohio Adult Parole Auth., 68 Ohio St. 3d 344, 347, 626 N.E.2d 939
(1994). If we were to brazenly ignore the unambiguous language of a statute, or if
we found a statute to be ambiguous only after delving deeply into the history and
background of the law’s enactment, we would invade the role of the legislature: to
write the laws.
       {¶ 9} We remain careful, however, not to “pick out one sentence and
disassociate it from the context.” Black-Clawson Co. v. Evatt, 139 Ohio St. 100,
104, 38 N.E.2d 403 (1941). We instead focus on everything within “the four
corners of the enactment” in order to “determine the intent of the enacting body.”
Id.
       {¶ 10} Applying these principles, we answer the certified question in the
affirmative. R.C. 2307.60(A)(1), by its plain and unambiguous terms, creates a
statutory cause of action for damages resulting from any criminal act. The wording
chosen by the Ohio General Assembly is explicit: any person “injured * * * by a
criminal act has * * * a civil action” unless a civil action “is specifically excepted
by law.” (Emphasis added.) R.C. 2307.60(A)(1). The preamble of the legislation
originally enacting that language in R.C. 2307.60, which became effective in 1985,
demonstrates that the General Assembly specifically sought to create a civil cause
of action for damages resulting from any criminal act: “AN ACT * * * to amend,
for the purpose of adopting a new section number as indicated in parentheses,
section 1.16 (2307.60) * * * of the Revised Code to establish a specific statutory
civil action for the recovery of full damages for personal injury or property loss
arising from any criminal act * * *.”           (Boldface and capitalization sic.)
Am.Sub.H.B. No. 426, 140 Ohio Laws, Part II, 3783. These legislative statements
are crystal clear. We need not dig further into the meaning of the statute than the
language that was signed into law. Although R.C. 2307.60 has been amended a
number of times since 1985, current R.C. 2307.60(A)(1) continues to specifically




                                          5
                               SUPREME COURT OF OHIO




authorize a civil action for damages based on the violation of any criminal statute,
unless an exception applies.
       {¶ 11} We make no ruling today beyond answering the certified-conflict
question. Any ensuing issues regarding how the statute operates or what a plaintiff
must do to prove a claim under R.C. 2307.60(A)(1) are beyond the scope of this
appeal. Resolution of issues of that type by this court must await an appeal in a
case in which the issues are properly before the court.
       {¶ 12} By holding that R.C. 2307.60 creates a civil cause of action for
damages resulting from any criminal act, we faithfully apply our precedents on
statutory construction. We recognize the concerns expressed by the defendants in
this case that our ruling today in this regard may open the floodgates of litigation
and permit a flurry of new civil claims to be raised in perhaps dubious
circumstances. But those gates are not ours to open or close. The decision to create
a civil cause of action for any person injured by a criminal act has been definitively
made by the General Assembly.
                                       Conclusion
       {¶ 13} By its plain and unambiguous language, R.C. 2307.60 creates a civil
cause of action for damages resulting from any criminal act, unless otherwise
prohibited by law. We therefore answer the certified question in the affirmative
and affirm the judgment of the court of appeals, which remanded the cause to the
trial court for further proceedings.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER and LANZINGER, JJ., concur.
       KENNEDY, J., concurs in judgment only, with an opinion joined by JENSEN,
J.
       O’DONNELL, J., dissents, with an opinion.
       JAMES D. JENSEN, of the Sixth District Court of Appeals, sitting for FRENCH,
J.




                                           6
                               January Term, 2016




                               _________________
       KENNEDY, J., concurring in judgment only.
       {¶ 14} I agree with the majority that R.C. 2307.60 does create an
independent civil cause of action. However, because I believe that the statutory
provision “is, itself, capable of bearing more than one meaning,” Dunbar v. State,
136 Ohio St. 3d 181, 2013-Ohio-2163, 992 N.E.2d 1111, ¶ 16, and therefore is
ambiguous, I disagree with the majority’s analysis and concur in judgment only.
       {¶ 15} Because the statute is ambiguous, we should consider other matters
under R.C. 1.49 to determine the intention of the General Assembly.             After
consideration of the factors set forth in R.C. 1.49, I agree that R.C. 2307.60 does
create an independent civil cause of action. Therefore, I would answer the certified
question in the affirmative and affirm the judgment of the Ninth District Court of
Appeals, albeit on different grounds from those of the majority.
       {¶ 16} The certified-conflict question asks, “Does the current version of
R.C. 2307.60 independently authorize a civil action for damages caused by criminal
acts, unless otherwise prohibited by law?” 143 Ohio St. 3d 1496, 2015-Ohio-4468,
39 N.E.3d 1268.
       {¶ 17} The current version of R.C. 2307.60 became effective in 2008. 2008
Sub.S.B. No. 184. While R.C. 2307.60 has multiple provisions, the certified-
conflict issue focuses on the language of R.C. 2307.60(A)(1), which provides:


               Anyone injured in person or property by a criminal act has,
       and may recover full damages in, a civil action unless specifically
       excepted by law, may recover the costs of maintaining the civil
       action and attorney’s fees if authorized by any provision of the Rules
       of Civil Procedure or another section of the Revised Code or under
       the common law of this state, and may recover punitive or




                                         7
                             SUPREME COURT OF OHIO




       exemplary damages if authorized by section 2315.21 or another
       section of the Revised Code.


                        I. Statutory Construction
       {¶ 18} “The ultimate inquiry in the interpretation of statutes is to ascertain
the legislative intent.” Caldwell v. State, 115 Ohio St. 458, 466, 154 N.E. 792
(1926). One of the cardinal rules of statutory construction is that we must first
examine the language of the statute itself. Provident Bank v. Wood, 36 Ohio St. 2d
101, 105, 304 N.E.2d 378 (1973). “ ‘[I]f the words [are] free from ambiguity and
doubt, and express plainly, clearly, and distinctly the sense of the lawmaking body,
there is no occasion to resort to other means of interpretation.’ ” Risner v. Ohio
Dept. of Natural Resources, Ohio Div. of Wildlife, 144 Ohio St. 3d 278, 2015-Ohio-
3731, 42 N.E.3d 718, ¶ 12, quoting Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E.
574 (1902), paragraph two of the syllabus.
       {¶ 19} “ ‘[T]he General Assembly is not presumed to do a vain or useless
thing, and * * * when language is inserted in a statute it is inserted to accomplish
some definite purpose.’ ” State v. Wilson, 77 Ohio St. 3d 334, 336, 673 N.E.2d 1347
(1997), quoting State ex rel. Cleveland Elec. Illum. Co. v. Euclid, 169 Ohio St. 476,
479, 159 N.E.2d 756 (1959). When reviewing a statute, we cannot “ ‘pick out one
sentence and disassociate it from the context,’ ” but we instead must look at “ ‘the
four corners of the enactment’ ” to determine the intent of the legislature.
MacDonald v. Bernard, 1 Ohio St. 3d 85, 89, 438 N.E.2d 410 (1982), quoting Black-
Clawson Co. v. Evatt, 139 Ohio St. 100, 104, 38 N.E.2d 403 (1941). If a statute is
ambiguous, then the court may consider “other matters” in determining the
intention of the legislature. R.C. 1.49.
       {¶ 20} Because the phrase “has * * * a civil action” in R.C. 2307.60(A)(1)
is reasonably susceptible of more than one meaning, I disagree with the majority
that R.C. 2307.60 is unambiguous, and I instead find that R.C. 2307.60 is




                                           8
                                January Term, 2016




ambiguous. See Bailey v. Republic Engineered Steels, Inc., 91 Ohio St. 3d 38, 40,
741 N.E.2d 121 (2001). Accordingly, it is necessary to consider “other matters”
under R.C. 1.49. Reviewing the circumstances of the statutory enactment, R.C.
1.49(B), the former statutory provisions, R.C. 1.49(D), the available legislative
history, R.C. 1.49(C), and the consequences of a particular construction, R.C.
1.49(E), demonstrates the General Assembly’s intent to create an independent civil
cause of action in R.C. 2307.60.
            A. Circumstances Surrounding the Statutory Enactment
       {¶ 21} Contrary to old English common law, under Ohio common law a
criminal action did not merge with a civil action. See Story v. Hammond, 4 Ohio
376, 378 (1831), and Howk v. Minnick, 19 Ohio St. 462, 465 (1869). The General
Assembly codified this common-law principle in 1877 in the “General Provisions”
section of the penal code. See Part Fourth, Title I, Chapter 1, Section 10, 74 Ohio
Laws 240, 243. That statute eventually became R.C. 1.16 in 1953. It provided:


               Any one injured in person or property by a criminal act may
       recover full damages in a civil action, unless specifically excepted
       by law. No record of a conviction, unless obtained by confession in
       open court, shall be used as evidence in a civil action brought for
       such purpose.


(Emphasis added.) Former R.C. 1.16, 1953 Am.H.B. No. 1, 125 Ohio Laws 7.
       {¶ 22} The Sixth District Court of Appeals was the first Ohio court to
conclude in a reported opinion that R.C. 1.16 did not create a civil cause of action,
but was rather a codification of Ohio common law that a civil action does not merge
with a criminal prosecution. Schmidt v. State Aerial Farm Statistics, Inc., 62 Ohio
App.2d 48, 49, 403 N.E.2d 1026 (6th Dist.1978); see also Peterson v. Scott Constr.
Co., 5 Ohio App. 3d 203, 204, 451 N.E.2d 1236 (6th Dist.1982).




                                         9
                             SUPREME COURT OF OHIO




                         B. Former Statutory Provisions
                                  1. R.C. 2307.60
        {¶ 23} Years after Schmidt and Peterson were decided, the General
Assembly amended R.C. 1.16 through changes that became effective in 1985.
Am.Sub.H.B. No. 426, 140 Ohio Laws, Part II, 3783, 3787.             In addition to
renumbering the statute from R.C. 1.16 to become R.C. 2307.60, the General
Assembly also amended the language of the statute. As amended in Am.Sub.H.B.
No. 426, former R.C. 2307.60 provided:


                ANYONE injured in person or property by a criminal act
        HAS, AND may recover full damages in, a civil action, unless
        specifically excepted by law, AND MAY RECOVER THE COSTS
        OF MAINTAINING THE CIVIL ACTION, EXEMPLARY
        DAMAGES, AND ATTORNEY’S FEES IF SPECIFICALLY
        AUTHORIZED BY ANY OTHER SECTION OF THE REVISED
        CODE OR IF AUTHORIZED UNDER THE COMMON LAW OF
        THIS STATE. No record of a conviction, unless obtained by
        confession in open court, shall be used as evidence in a civil action
        brought PURSUANT TO THIS SECTION.


(Capitalization to indicate revised wording sic; emphasis added.) 140 Ohio Laws,
Part II, at 3787.
        {¶ 24} After R.C. 2307.60 became effective in 1985 through 2005, the
legislature amended the statute six times. See Am.Sub.H.B. No. 1, 142 Ohio Laws,
Part I, 1661, 1673; Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, 3867, 3942;
Sub.H.B. No. 547, 147 Ohio Laws, Part II, 4392, 4392-4393; Sub.S.B. No. 108,
149 Ohio Laws, Part I, 382, 429; Sub.S.B. No. 107, 149 Ohio Laws, Part I, 1529,
1529-1530 (designating the preexisting provisions of the statute as R.C. 2307.60(A)




                                         10
                                 January Term, 2016




and adding additional provisions as R.C. 2307.60(B)(1), (2), and (3)); and
Am.Sub.S.B. No. 80, 150 Ohio Laws, Part V, 7915, 7951-7952. During that time
the legislature did not disturb the last sentence of former R.C. 2307.60 even though
the Ohio General Assembly specifically attempted to enact significant tort-reform
measures in 1996 in Am.Sub.H.B. No. 350, see 146 Ohio Laws, Part II, at 3942,
and then repealed those measures in 2001 in Sub.S.B. No. 108, see 149 Ohio Laws,
Part I, at 429; see also Section 1, 149 Ohio Laws, Part I, at 384.
       {¶ 25} Effective in 2007, the General Assembly amended R.C. 2307.60(A).
Am.Sub.S.B. No. 117, 151 Ohio Laws, Part II, 2274, 2276.                 Through this
amendment, the legislature designated former R.C. 2307.60(A) as (A)(1) and
enacted new provisions that it designated as R.C. 2307.60(A)(2). Id.
       {¶ 26} With the adoption of the new language in R.C. 2307.60(A)(2), the
General Assembly deleted the last sentence of the previous version of R.C.
2307.60(A), which limited the use of a conviction as evidence in a civil action
brought pursuant to R.C. 2307.60. Id. The newly enacted provisions in R.C.
2307.60(A)(2) broadened the use of a criminal conviction in a civil action to
establish a presumption of an offender’s liability for the injuries in person or
property caused by a criminal act. They also established circumstances under
which an offender could challenge that presumption of liability. Id.
                                   2. R.C. 2307.61
       {¶ 27} As set forth above, a court’s paramount concern when interpreting a
statute is legislative intent. State ex rel. United States Steel Corp. v. Zaleski, 98
Ohio St. 3d 395, 2003-Ohio-1630, 786 N.E.2d 39, ¶ 12. “In reviewing a statute, a
court cannot pick out one sentence and disassociate it from the context, but must
look to the four corners of the enactment to determine the intent of the enacting
body.” Wilson, 77 Ohio St. 3d at 336, 673 N.E.2d 1347. “A court must examine a
statute in its entirety rather than focus on an isolated phrase to determine legislative




                                          11
                            SUPREME COURT OF OHIO




intent.” Massillon City School Dist. Bd. of Edn. v. Massillon, 104 Ohio St. 3d 518,
2004-Ohio-6775, 820 N.E.2d 874, ¶ 37. See also R.C. 1.42.
       {¶ 28} With this guidance in mind, therefore, other amendments to R.C.
Chapter 2307 made at the same times as the enactment of R.C. 2307.60 in 1985 and
the subsequent amendments of R.C. 2307.60 become important in determining the
intention of the legislature. When it enacted R.C. 2307.60 in Am.Sub.H.B. No.
426, the General Assembly also enacted R.C. 2307.61. 140 Ohio Laws, Part II, at
3787-3791. In R.C. 2307.61, the General Assembly established special recovery
provisions for the willful destruction of property or for the commission of a theft
offense. As originally enacted, R.C. 2307.61(A) provided:


               If a property owner brings a civil action pursuant to section
       2307.60 of the Revised Code to recover damages from any person
       who willfully damages the owner’s property or commits a theft
       offense, as defined in section 2913.01 of the Revised Code,
       involving the owner’s property, the property owner may recover
       [damages and obtain certain other relief as specified].


140 Ohio Laws, Part II, at 3787.
       {¶ 29} Since 1985, the legislature has amended R.C. 2307.61 six times. See
Sub.S.B. No. 105, 144 Ohio Laws, Part I, 537, 549-553; Am.Sub.H.B. No. 350,
146 Ohio Laws, Part II, at 3942-3948; Sub.H.B No. 294, 148 Ohio Laws, Part II,
3292, 3297-3301; Sub.S.B. No. 108, 149 Ohio Laws, Part I, at 429-436; Sub.S.B.
No. 107, 149 Ohio Laws, Part I, at 1530-1534; and 2008 Sub.H.B. No. 545. Two
of the six occasions occurred when tort-reform legislation was enacted in
Am.Sub.H.B. No. 350, see 146 Ohio Laws, Part II, at 3942-3948, and then repealed
in Sub.S.B. No. 108, see 149 Ohio Laws, Part I, at 429-436. Although the General
Assembly has amended the wording of the first sentence of R.C. 2307.61(A) to be




                                        12
                                January Term, 2016




slightly different from when it was first enacted, the current version of that sentence
continues to be substantively the same: “If a property owner brings a civil action
pursuant to division (A) of section 2307.60 of the Revised Code * * *.”
                               C. Legislative History
       {¶ 30} “Although this court is not bound by” the analyses prepared by the
Ohio Legislative Service Commission, “we may refer to them when we find them
helpful and objective.” Meeks v. Papadopulos, 62 Ohio St. 2d 187, 191, 404 N.E.2d
159 (1980). When statutes are ambiguous they “ ‘are to be read in light of attendant
circumstances and conditions, and are to be construed as they were intended to be
understood, when they were passed.’ ” Id., quoting Miller v. Fairley, 141 Ohio St.
327, 48 N.E.2d 217 (1943), paragraph two of the syllabus.
       {¶ 31} The Legislative Service Commission prepared a bill analysis of
Am.H.B. No. 426, as passed by the House of Representatives on February 21, 1984.
That bill analysis described the state of the law as it existed prior to the proposed
legislation, in a section labeled “Existing Law”:


               Under existing section 1.16 of the Revised Code, anyone
       who sustains personal injuries or property loss or damage as a result
       of a criminal act can recover full damages in a civil action unless
       specifically excepted by law. As judicially construed, section 1.16
       does not create statutory civil actions for injury, loss, or damage
       caused by criminal conduct, but instead codifies Ohio common law
       that a civil action arising from conduct that is both criminal and
       tortious (civilly wrong) is not merged in a criminal action and, thus,
       a victim having a common law or statutory civil action is free to sue
       an offender for damages even if criminal proceedings have not been
       completed.




                                          13
                              SUPREME COURT OF OHIO




(Underlining sic.) Ohio Legislative Service Commission, Bill Analysis of Am.H.B.
No. 426, as passed by the House of Representatives on February 21, 1984, at 1.
       {¶ 32} A comment accompanying this text stated: “Ohio courts have
indicated that section 1.16 does not create statutory civil actions for injury, loss, or
damage caused by criminal conduct. It codifies Ohio common law that a civil
action is not barred just because it arises from the same act or acts as a criminal
action.” Id. at 2. The comment then cited Story, 4 Ohio 376; Howk, 19 Ohio St.
462; Schmidt, 62 Ohio App. 2d 48, 403 N.E.2d 1026; and Peterson, 5 Ohio App. 3d
203, 451 N.E.2d 1236.
       {¶ 33} The next section of the bill analysis then delineated the changes
proposed by the bill. In general, the bill proposed to recodify R.C. 1.16 (as what
eventually was enacted as R.C. 2307.60), and the bill proposed to “statutorily create
civil actions for personal injuries or property loss or damage resulting from a
criminal act.” (Underlining sic.) A comment in a previous bill analysis prepared
by the Legislative Service Commission stated that in creating these civil actions,
“the bill would reverse contrary aspects of the court decisions mentioned”
previously. Ohio Legislative Service Commission Bill Analysis of H.B. No. 426
as introduced in the House of Representatives on June 14, 1983, at 2.
       {¶ 34} Moreover, the bill analysis of the legislation as passed by the House
stated that the bill also proposed to grant victims of property damage or theft a right
to recover specific types of damages and other relief, including compensatory
damages, exemplary damages, reasonable attorney fees, and costs of maintaining
the action.
       {¶ 35} Although H.B. No. 426 was revised several times until it was passed
in late 1984 and was sent to the governor as Am.Sub.H.B. No. 426 for his signature,
there were no substantive changes to the wording of this part of the legislation as
introduced, and that wording was ultimately enacted as R.C. 2307.60 when the
governor signed the bill in early 1985. And, later bill analyses prepared by the




                                          14
                                 January Term, 2016




Legislative Service Commission as the bill was amended continued to state that the
bill proposed to change the law in essentially the same way that the changes were
explained in the bill analysis that was prepared for the legislation as passed by the
House.
          {¶ 36} As mentioned previously, R.C. 2307.60 remained largely unchanged
from 1985 until 2007. In amending the statute in Am.Sub.S.B. No. 117, 151 Ohio
Laws, Part II, at 2276, which became effective in 2007, the General Assembly
deleted the last sentence of former R.C. 2307.60(A) and added R.C. 2307.60(A)(2).
The Legislative Service Commission’s final analysis of Am.Sub.S.B. No. 117
stated:


                 Continuing law provides that anyone injured in person or
          property by a criminal act has, and may recover full damages in, a
          civil action unless specifically excepted by law * * *. Prior law
          prohibited the use of a record of a conviction, unless obtained by
          confession in open court, as evidence in a civil action brought
          pursuant to the provision described above. (R.C. 2307.60(A)(1).)
                 The act removes this prohibition and provides that a final
          judgment of a trial court that has not been reversed on appeal or
          otherwise set aside * * * when entered as evidence in any subsequent
          civil proceeding * * * precludes the offender from denying * * * any
          fact essential to sustaining that judgment, unless the offender can
          demonstrate * * * extraordinary circumstances [or unless an appeal
          from the judgment is pending]. (R.C. 2307.60(A)(2).)


Ohio Legislative Service Commission, Final Analysis of Am.Sub.S.B. No. 117, at
3 (Dec. 14, 2006). The wording of R.C. 2307.60(A)(1) and (2) was not changed by




                                          15
                             SUPREME COURT OF OHIO




2008 Am.Sub.S.B. No. 184, so the language of those provisions as amended by
Am.Sub.S.B. No. 117 remains in force today.
                 D. Consequences of a Particular Construction
1. Construction should not create a disparity in the treatment of victims of crime
       {¶ 37} Appellants—Ellen C. Kaforey, Akron Children’s Hospital, and
Cleveland Clinic Children’s Hospital for Rehabilitation—all argue in their
respective briefs that R.C. 2307.60 does not independently authorize a civil action
for damages caused by criminal acts. But construing R.C. 2307.60(A)(1) in the
manner urged by appellants leads to an egregious result because it does not permit
all crime victims who have been “injured in person or property” to have the same
statutory right to “recover full damages.” Construing the statute in that manner
means that the General Assembly intended for the victims of only certain crimes—
such as theft, property damage, theft of cable services, and identity theft—to have
a right of recovery that is set forth in a specific statute other than R.C. 2307.60.
See, e.g., R.C. 2307.61, 2307.62, and 2913.49. Following that logic, the General
Assembly also did not intend for all victims of crime to enjoy the presumption of
liability established in R.C. 2307.60(A)(2).
       {¶ 38} Construing R.C. 2307.60 in this manner means that the victim of a
theft offense enjoys a statutory right of full recovery and under certain conditions a
presumption of liability against the criminal perpetrator, but a rape victim must
bring a common-law-tort cause of action and thereafter re-prove during the civil
trial the existence of the assault and battery and that the rapist was responsible for
the assault and battery.
       {¶ 39} Conversely, construing R.C. 2307.60 as creating an independent
civil cause of action for all victims who have been “injured in person or property”
by a criminal act to be able to achieve “full recovery” and to be afforded a right to
rely on the presumption of liability in accord with the provisions of R.C.
2307.60(A)(2) puts all victims of crime on an equal footing.




                                         16
                                 January Term, 2016




           2. Construction should not render other provisions superfluous
          {¶ 40} Moreover, construing R.C. 2307.60 as appellants urge—as a statute
that authorizes only limited recovery—also renders meaningless or superfluous
other provisions of the Revised Code, which is an outcome that we should avoid
under the rules of statutory construction. See Rhodes v. New Philadelphia, 129
Ohio St. 3d 304, 2011-Ohio-3279, 951 N.E.2d 782, ¶ 23.
          {¶ 41} When a statute is ambiguous and relates to the same subject matter
as another statute, we construe them in pari materia “to discover and carry out
legislative intent.” Sheet Metal Workers’ Internatl. Assn., Local Union No. 33 v.
Gene’s Refrig., Heating & Air Conditioning, Inc., 122 Ohio St. 3d 248, 2009-Ohio-
2747, 910 N.E.2d 444, ¶ 38, citing State ex rel. Ellis Super Valu, Inc. v. Indus.
Comm., 115 Ohio St. 3d 224, 2007-Ohio-4920, 874 N.E.2d 780, ¶ 13. This is true
even if the related statutes were passed at different times. State ex. rel. Pratt v.
Weygandt, 164 Ohio St. 463, 132 N.E.2d 191 (1956), paragraph two of the syllabus.
          {¶ 42} As set forth above, at the same time the General Assembly amended
and renumbered former R.C. 1.16 to become R.C. 2307.60 effective in 1985, it also
enacted a new provision, R.C. 2307.61. Am.Sub.H.B. No. 426, 140 Ohio Laws,
Part II, at 3787-3791. The first sentence of R.C. 2307.61(A) remains essentially
the same today as when it was first enacted and continues to provide, “If a property
owner brings a civil action pursuant to * * * section 2307.60 of the Revised Code
* * *.”
          {¶ 43} In 1986, the General Assembly codified the Dram Shop Act in R.C.
4399.18, which provided that “[n]otwithstanding section 2307.60 [of the Revised
Code] and except as otherwise provided in this section * * *, no person * * * who
suffers personal injury, death, or property damage as a result of the actions of an
intoxicated person has a cause of action against any liquor permit holder * * *
unless” certain conditions are met. Am.Sub.H.B. No. 759, 141 Ohio Laws, Part III,
5711.




                                         17
                             SUPREME COURT OF OHIO




       {¶ 44} Since its original enactment, the General Assembly has amended
R.C. 4399.18 on four occasions. Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, at
4009-4010; Sub.S.B. No. 108, 149 Ohio Laws, Part I, at 488-489; Sub.S.B. No.
107, 149 Ohio Laws, Part I, at 1536-1537; Am.Sub.H.B. No. 306, 150 Ohio Laws,
Part III, 3578, 3642-3643. The General Assembly has never amended R.C. 4399.18
to delete the phrase “[n]otwithstanding * * * section 2307.60” of the Revised Code.
       {¶ 45} “Notwithstanding” is defined as “in spite of.” Webster’s Third New
International Dictionary 1545 (1993). Therefore, within the statutory context of
R.C. 4399.18, the term “notwithstanding” means that “in spite of” the right to relief
provided for in R.C. 2307.60 to recover damages for personal injury or property
damage, R.C. 4399.18 places a limitation upon that right of recovery when damages
are sought against a liquor-permit holder for the actions of an intoxicated person.
See Brown v. Hyatt-Allen Am. Legion Post No. 538, 6th Dist. Lucas No. L-89-336,
1990 WL 174317 (Nov. 9, 1990); Aubin v. Metzger, 3d Dist. Allen No. 1-03-08,
2003-Ohio-5130, ¶ 14; Gough v. The Galley, 11th Dist. Ashtabula No. 2005-A-
0066, 2006-Ohio-3228, ¶ 23.
       {¶ 46} In 1995, the General Assembly enacted R.C. 2307.62. Am.Sub.S.B.
No. 2, 146 Ohio Laws, Part IV, 7136, 7236-7238. R.C. 2307.62(B)(1) provides:


               An owner or operator of a cable service * * * who is
       aggrieved by conduct that is prohibited by division (B) of section
       2913.04 or division (A) or (B) of section 2913.041 of the Revised
       Code may elect to commence a civil action for damages in
       accordance with division (A) of section 2307.60 or section 2307.601
       of the Revised Code or to commence a civil action under this section
       in the appropriate * * * court * * *.


(Emphasis added.)




                                         18
                                January Term, 2016




       {¶ 47} After its original enactment, the General Assembly amended R.C.
2307.62 on two occasions. Sub.S.B. No. 107, 149 Ohio Laws, Part I, at 1534-1536;
Am.Sub.H.B. No. 327, 149 Ohio Laws, Part IV, 7536, 7539-7546. The General
Assembly has never amended R.C. 2307.62 to delete the provision giving an
aggrieved party the option to bring a civil action pursuant to R.C. 2307.60.
       {¶ 48} In 1999, the General Assembly enacted R.C. 2913.49, thereby
making it a crime in Ohio to take the identity of another. Am.S.B. No. 7, 148 Ohio
Laws, Part IV, 8193, 8193-8195.        Since the original enactment, the General
Assembly has amended R.C. 2913.49 on four occasions. Sub.H.B No. 309, 149
Ohio Laws, Part IV, 8131, 8133-8135; Sub.H.B. No. 48, 151 Ohio Laws, Part II,
2851, 2852-2855; 2011 Am.Sub.H.B. No. 86; and 2014 Am.Sub.H.B. No. 488.
       {¶ 49} In 2014, the General Assembly added division (J) to R.C. 2913.49.
2014 Am.Sub.H.B. No. 488. R.C. 2913.49(J) provides:


               In addition to the [criminal] penalties described in division
       (I) of this section, anyone injured in person or property by a violation
       of [specified provisions of this statute] who is the owner of the
       identifying information involved in that violation has a civil action
       against the offender pursuant to section R.C. 2307.60 of the Revised
       Code.


(Emphasis added.)
       {¶ 50} Finally, in conjunction with the amendment of R.C. 2913.49 in 2014,
the General Assembly enacted R.C. 2307.611. 2014 Am.Sub.H.B. No. 488. R.C.
2307.611 specifically refers to the crime of identity theft in R.C. 2913.49 and
provides that “[a] person who brings a civil action pursuant to division (A) of
section 2307.60 of the Revised Code to recover damages * * * may recover up to




                                         19
                             SUPREME COURT OF OHIO




five thousand dollars for each violation or three times the amount of actual
damages, whichever is greater, and reasonable attorney’s fees.” (Emphasis added.)
       {¶ 51} We presume that the legislature “knows the existing condition of the
law, whether common law * * * or statute law.” Wachendorf v. Shaver, 149 Ohio
St. 231, 248, 78 N.E.2d 370 (1948), citing State ex rel. Morris v. Sullivan, 81 Ohio
St. 79, 90 N.E. 146 (1909); Norris v. State, 25 Ohio St. 217 (1874); Johnson v.
Johnson, 31 Ohio St. 131 (1876); and S. Sur. Co. v. Std. Slag Co., 117 Ohio St. 512,
159 N.E. 559 (1927). So when the General Assembly amended R.C. 2307.60 in
Am.Sub.S.B. No. 117, 151 Ohio Laws, Part II, at 2276, effective in 2007, and it
deleted the last sentence of former R.C. 2307.60(A), one might conclude that it was
the intention of the legislature to diminish the force of R.C. 2307.60 as the source
of an independent cause of action. However, that conclusion is definitively rebutted
when R.C. 2307.60(A)(1) is read in conjunction with R.C. 4399.18 and 2307.62.
The legislature has never amended the relevant parts of those provisions, so the
cause-of-action language in those statutes remains. Moreover, when R.C. 2913.49
was amended in 2011 and 2014 and when R.C. 2307.611 was enacted in
conjunction with the amendment of R.C. 2913.49 in 2014, the legislature chose to
use that same cause-of-action language. If it was the intention of the General
Assembly to limit the force of R.C. 2307.60 as the source of an independent cause
of action, then the legislature would have amended or would not have enacted these
provisions of the Revised Code.
       {¶ 52} Obviously, the General Assembly inserted the language that a person
“has a civil action against the offender pursuant to” R.C. 2307.60 in R.C. 2913.49(J)
and regarding “[a] person who brings a civil action pursuant to” R.C. 2307.60(A)
“to recover damages” in R.C. 2307.611 “ ‘to accomplish some definite purpose.’ ”
Wilson, 77 Ohio St. 3d at 336, 673 N.E.2d 1347, quoting State ex rel. Cleveland
Elec. Illum. Co., 169 Ohio St. at 479, 159 N.E.2d 756. Our “ultimate inquiry in the
interpretation of statutes is to ascertain the legislative intent.” Caldwell, 115 Ohio
20
                                January Term, 2016




St. at 466, 154 N.E. 792. In so doing, we presume that the General Assembly does
not “ ‘do a vain or useless thing.’ ” Wilson at 336, quoting State ex rel. Cleveland
Elec. Illum. Co. at 479. Based on the circumstances surrounding the original
amendments that became effective in 1985, the former statutory provisions, and the
compelling legislative history, it becomes clear that when the General Assembly
recodified former R.C. 1.16 as R.C. 2307.60, it intended to create an independent
civil cause of action for any crime victim injured in person or property.
Furthermore, the fact that the General Assembly has never changed the key
language of R.C. 2307.60 at issue in this case and the consequences of interpreting
R.C. 2307.60 as not creating an independent civil cause of action demonstrate that
the original intention expressed by the General Assembly in the legislation that
became effective in 1985 continues today.
           II. Appellants’ Reliance on Court Decisions is Misplaced
       {¶ 53} Appellants principally rely on six court decisions from 1995 and
after to support the position that R.C. 2307.60 does not create an independent civil
cause of action. However, appellants’ reliance on these cases is misplaced.
       {¶ 54} First, none of these decisions engaged in a meaningful analysis of
R.C. 2307.60. Second, five of the six decisions relied on precedent that predates
the amendments to R.C. 2307.60 that became effective in 1985—precedent that the
General Assembly consciously repudiated when enacting the modern version of
R.C. 2307.60 in that legislation. Third, the sixth decision stated a conclusion of
law without citing any supporting authority.
       {¶ 55} As set forth above, the General Assembly did not merely renumber
R.C. 1.16 in the legislation that became effective in 1985 as R.C. 2307.60.
Am.Sub.H.B. No. 426, 140 Ohio Laws, Part II, at 3787. The General Assembly
also significantly modified the language of the statute.
       {¶ 56} As established in the previous discussion in this opinion of the
legislative history, the reason for the amended language was that the General




                                         21
                              SUPREME COURT OF OHIO




Assembly intended to create an independent civil cause of action for any person
injured in person or property as the result of a crime. The legislative history also
reveals that the legislature was consciously repudiating the established precedent
of Story, 4 Ohio 376; Howk, 19 Ohio St. 462; Schmidt, 62 Ohio App. 2d 48, 403
N.E.2d 1026; and Peterson, 5 Ohio App. 3d 203, 451 N.E.2d 1236, to the extent that
the common law and the previous versions of the statute had been judicially
interpreted to not have that effect.
       {¶ 57} The significance of the historical metamorphosis of R.C. 2307.60
cannot be overlooked. Had the court decisions that appellants rely on analyzed the
language of the statue and traced the historical progression, as suggested by the
rules of statutory construction, they would have recognized the intention of the
General Assembly to change the previous law and to repudiate the precedents on
which those decisions based their conclusions. Instead the courts in the cases cited
by appellants either relied on case law that the legislature had abrogated, as indicted
by the legislative history of R.C. 2307.60, or cited no authority at all.
       {¶ 58} In Applegate v. Weadock, the court cited Schmidt for the proposition
that R.C. 2307.60 is merely a codification of the common law that a civil action
does not merge with a criminal action. Applegate, 3rd Dist. Auglaize No. 2-95-24,
1995 WL 705214, *3 (Nov. 30, 1995).
       {¶ 59} The Tenth District in Edwards v. Madison Twp. cited Schmidt for
the same proposition as the Applegate court and then cited Story and Peterson as
supporting authority. Edwards, 10th Dist. Franklin No. 97APE06-819, 1997 WL
746415, *7 (Nov. 25, 1997).
       {¶ 60} McNichols v. Rennicker cited Peterson, Edwards, and Applegate for
the proposition that R.C. 2307.60 does not create an independent cause of action
and cited Schmidt for the proposition that R.C. 2307.60 is only a codification of the
common law that a civil action does not merge with a criminal action. McNichols,
5th Dist. Tuscarawas No. 2002 AP 04 0026, 2002-Ohio-7215, ¶ 17.




                                          22
                               January Term, 2016




       {¶ 61} In Collins v. Natl. City Bank, the court, without citing any authority,
held that the trial court did not err in dismissing Collins’s claim for damages
pursuant to R.C. 2307.60 because “R.C. 2307.60 creates no actionable prohibition,
being only a jurisdictional statute * * *.” 2d Dist. Montgomery No. 19884, 2003-
Ohio-6893, ¶ 46.
       {¶ 62} The federal district court in Jasar Recycling, Inc. v. Major Max Mgt.
Corp. cited Peterson for the proposition that R.C. 2307.60 merely codifies the
common law that civil and criminal actions do not merge and that a separate cause
of action is not created. Jasar Recycling, N.D.Ohio No. 4:08CV2830, 2010 WL
395212, *7 (Jan. 22, 2010). As supporting authority in addition to Peterson, the
court cited Peters v. Mabini, 8th Dist. Cuyahoga No. 73373, 1998 WL 474175, *2
(Aug. 13, 1998). Id. The court in Peters stated in a footnote that some courts have
found that R.C. 2307.60 does not create a cause of action, citing Peterson, Schmidt,
and Edwards. In further support of its conclusion, the court in Jasar Recycling
cited two federal cases, Replogle v. Montgomery Cty., S.D.Ohio No. 3:09-CV-102,
2009 WL 1406686 (May 19, 2009), and Prior v. Mukasey, N.D.Ohio No.
3:08CV994, 2008 WL 5076821, *3 (Nov. 21, 2008). The court in Prior, however,
relied on Peterson, and the court in Replogle relied on Edwards, while also
including a quotation from Edwards that cited Schmidt, Story, and Peterson.
       {¶ 63} In Groves v. Groves, the Tenth District Court of Appeals cited as
supporting authority McNichols, Edwards, Applegate, and Guardianship of
Newcomb v. Bowling Green, 36 Ohio App. 3d 235, 241, 523 N.E.2d 354 (6th
Dist.1987), for the proposition that R.C. 2307.60 merely codifies the common law
rule that a civil action and a criminal act do not merge and that R.C. 2307.60 does
not create a cause of action. Groves, 10th Dist. Franklin No. 09AP-1107, 2010-
Ohio-4515, ¶ 25. The court in Newcomb, however, relied on Peterson as its
controlling authority. See Newcomb at 241.




                                         23
                             SUPREME COURT OF OHIO




       {¶ 64} Appellants fail to explain how these court decisions have any
precedential value when it is clear that the General Assembly specifically
repudiated the holdings in the cases that the decisions relied on when it enacted the
modern version of R.C. 2307.60 that became effective in 1985.
       {¶ 65} Moreover, appellants do not address the failure of the courts in
Edwards and Groves to address or distinguish the reasoning of the Tenth District
that was stated in Tomas v. Nationwide Mut. Ins. Co., 79 Ohio App. 3d 624, 607
N.E.2d 944 (10th Dist.1992). In Tomas, the appellate court affirmed the dismissal
of the plaintiff’s claim of intentional spoliation of evidence on the ground that the
plaintiff’s evidence supporting the spoliation allegation was “too tender a reed upon
which to base a claim for relief.” Id. at 633. In affirming the dismissal of the claim,
the court stated:


       Arguably, [the tampering-with-evidence statute, R.C. 2921.12],
       coupled with R.C. 2307.60, does create a civil action for intentional
       spoliation of evidence.      Moreover, R.C. 2307.61 seems more
       specifically to create such an action for willful damage of another’s
       property, for which recovery may be had “in addition to the value of
       the property, any other loss sustained as a result of the willful
       damage.”


Id. at 632, quoting former R.C. 2307.61(A)(1), 140 Ohio Laws, Part II, at 3787.
  III. The General Assembly’s Public-Policy Decision to Authorize Specific
Recovery in Some Related Provisions of the Revised Code Does Not Diminish
the Clause in R.C. 2307.60(A)(1) Authorizing an Independent Civil Cause of
                                       Action
       {¶ 66} In support of their position, appellants discuss several statutes in
which the General Assembly has authorized civil causes of action for the violation




                                          24
                                  January Term, 2016




of specific criminal statutes. For example, appellant Cleveland Clinic Children’s
Hospital for Rehabilitation states in its merit brief:


                The legislature has clearly set forth civil causes of action for
        certain crimes as noted herein. If R.C. §2307.60 were interpreted to
        provide for civil causes of action for violation of all criminal
        statutes, [other] statutes * * * would be rendered meaningless, and
        in contradiction of long standing Ohio Law.


Appellants’ assertion that one enactment by the General Assembly precludes the
effectiveness of another enactment in this way is without any basis in law.
        {¶ 67} “[O]ur role, as members of the judiciary, requires fidelity to the
separation-of-powers doctrine.” State v. South, 144 Ohio St. 3d 295, 2015-Ohio-
3930, 42 N.E.3d 734, ¶ 28 (O’Conner, C.J., concurring). Therefore, “we must
respect that the people of Ohio conferred the authority to legislate solely on the
General Assembly.” Id., citing Sandusky City Bank v. Wilbor, 7 Ohio St. 481, 487-
488 (1857), and Article II, Section 1, Ohio Constitution.
        {¶ 68} As this court stated in Stetter v. R.J. Corman Derailment Servs.,
L.L.C., 125 Ohio St. 3d 280, 2010-Ohio-1029, 927 N.E.2d 1092, ¶ 35:


                It is not the role of the courts “to establish legislative policies
        or to second-guess the General Assembly’s policy choices. ‘[T]he
        General Assembly is responsible for weighing [policy] concerns and
        making policy decisions * * *.’ ” Groch v. Gen. Motors Corp., 117
Ohio St. 3d 192, 2008-Ohio-546, 883 N.E.2d 377, ¶ 212, quoting
        Arbino [v. Johnson & Johnson], 116 Ohio St. 3d 468, 2007-Ohio-
        6948, 880 N.E.2d 420, at ¶ 113.




                                            25
                             SUPREME COURT OF OHIO




         {¶ 69} In the version of R.C. 2307.60 that became effective in 1985, the
General Assembly made a conscious policy decision to enact legislation that would
contravene the decisions in Story, 4 Ohio 376; Howk, 19 Ohio St. 462; Schmidt, 62
Ohio App. 2d 48, 403 N.E.2d 1026; and Peterson, 5 Ohio App. 3d 203, 451 N.E.2d
1236. Simultaneously, the General Assembly also made the policy decision to
recodify R.C. 1.16 as R.C. 2307.60 and to “statutorily create civil actions for
personal injuries or property loss or damage resulting from a criminal act.”
(Underling sic; emphasis added.) Ohio Legislative Service Commission, Bill
Analysis of Am.H.B. No. 426, as passed by the House of Representatives on
February 21, 1984, at 1.
         {¶ 70} While authorizing a new source of independent civil causes of action
in R.C. 2307.60, the legislature also enacted R.C. 2307.61. Am.Sub.H.B. No. 426,
140 Ohio Laws, Part II, at 3787-3791. As set forth above, current R.C. 2307.61(A)
continues to provide that “[i]f a property owner brings a civil action pursuant to”
R.C. 2307.60 for the willful damage of property or for theft, the property owner can
recover damages as specified. Other provisions in R.C. 2307.61 set forth in great
detail how damages and other forms of relief can be pursued.
         {¶ 71} Similarly, in R.C. 2307.62 and 2307.611 the General Assembly has
enacted provisions that permit an additional amount of recovery. Under R.C.
2307.62(B)(1)(b), if an aggrieved owner or operator of a cable service brings a civil
action for damages pursuant to R.C. 2307.60, the owner or operator is entitled to
recover the profits made by the person who committed the violation. Under R.C.
2307.611, if a person “brings a civil action pursuant to” R.C. 2307.60, the victim
of identity theft may recover “up to five thousand dollars for each violation or three
times the amount of actual damages, whichever is greater, and reasonable attorney’s
fees.”
         {¶ 72} The General Assembly’s policy decisions to enact specific
provisions that afford the victims of certain crimes a different or greater recovery




                                         26
                                 January Term, 2016




than the victims of other crimes is clearly within the policymaking province of the
General Assembly. See Stetter, 125 Ohio St. 3d 280, 2010-Ohio-1029, 927 N.E.2d
1092, at ¶ 35. And we have no authority to second-guess those decisions. Id. The
statutory disparities in the recovery available to some crime victims do not diminish
the force of the General Assembly’s clearly stated intention that R.C. 2307.60
creates an independent civil cause of action for anyone who is the victim of a
criminal act, unless that cause of action is “specifically excepted by law.” R.C.
2307.60(A)(1).
     IV. Appellants’ Discussion of the Wrongful-Death Statute is Flawed
        {¶ 73} Lastly, appellants cite the reasoning stated in dissent in this case
below, Jacobson v. Kaforey, 2015-Ohio-2624, 39 N.E.3d 799, ¶ 37 (9th Dist.)
(Carr, P.J., concurring in part and dissenting in part), in support of their arguments
that R.C. 2307.60 does not create an independent civil cause of action. For
example, appellant Cleveland Clinic Children’s Hospital for Rehabilitation states
in its merit brief:


                The Ninth District’s decision creates further uncertainty as it
        relates to finality of judgments/settlements, as set forth in the
        dissenting opinion * * *. Specifically, the dissent noted that the
        majority position conflicted with prior Ohio law as it relates to the
        cause of action for wrongful death.


However, this contention is without any basis in the law.
        {¶ 74} An action for wrongful death did not exist at common law. Sabol v.
Pekoc, 148 Ohio St. 545, 549, 76 N.E.2d 84 (1947). If a personal-injury plaintiff
died before the trial, “the action abated.” Id. The first Ohio act that permitted a
personal representative to file a wrongful-death claim was enacted in 1851. Id.,




                                          27
                             SUPREME COURT OF OHIO




citing 49 Ohio Laws 117. Today, the statutory cause of action for wrongful death
is set forth in R.C. Chapter 2125.
       {¶ 75} R.C. 2125.02(A)(1) permits the recovery by a personal
representative for the wrongful death of a decedent “[w]hen the death of a person
is caused by wrongful act, neglect, or default which would have entitled the party
injured to maintain an action and recover damages” under R.C. 2125.01. The key
to these provisions is that recovery inures to the “personal representative.” R.C.
2125.02(A)(1).
       {¶ 76} Conversely, the cause of action that arises pursuant to R.C. 2307.60
inures to the injured party. R.C. 2307.60(A)(1) provides that “[a]nyone injured in
person or property by a criminal act” has a civil action, unless excepted by law.
(Emphasis added.) The plain language of the statute demonstrates that it is only
the injured person who has a cause of action pursuant to R.C. 2307.60. As this
court has said, the wrongful-death statute “is the sole source of the right upon which
the petition” for wrongful death is based. Sabol at 552. Therefore, recognizing a
cause of action for living injured persons under R.C. 2307.60 does not displace the
wrongful-death statute as the “sole source” of the right to sue for recovery for a
death caused by a wrongful act.
                                     V. Conclusion
       {¶ 77} The wording of R.C. 2307.60(A)(1) at issue in this case is
ambiguous. After consideration of the factors set forth in R.C. 1.49, it is clear that
R.C. 2307.60 does create an independent civil cause of action. Therefore, I would
answer the certified question in the affirmative and affirm the judgment of the Ninth
District Court of Appeals, albeit on different grounds from those of the majority.
       JENSEN, J., concurs in the foregoing opinion.
                               _________________
       O’DONNELL, J., dissenting.
       {¶ 78} Respectfully, I dissent.




                                          28
                                 January Term, 2016




        {¶ 79} R.C. 2307.60 does not create an independent cause of action for
damages resulting from a criminal act but merely codifies Ohio common law to the
effect that a criminal prosecution does not extinguish a civil cause of action, and
therefore only actions that existed at common law or that have been authorized by
statute can be commenced to seek damages caused by a criminal act. Because there
are no statutes establishing civil causes of action for violations of R.C. 2905.01,
2905.03, and 2905.05, I would answer the certified question in the negative and
reverse the judgment of the Ninth District Court of Appeals.
        {¶ 80} R.C. 2307.60(A)(1) states:


                Anyone injured in person or property by a criminal act has,
        and may recover full damages in, a civil action unless specifically
        excepted by law, may recover the costs of maintaining the civil
        action and attorney’s fees if authorized by any provision of the Rules
        of Civil Procedure or another section of the Revised Code or under
        the common law of this state, and may recover punitive or
        exemplary damages if authorized by section 2315.21 or another
        section of the Revised Code.


(Emphasis added.)
        {¶ 81} The role of a court of last resort is to resolve conflicts between and
among appellate districts and to interpret law as written by the legislature, not to
rewrite it or apply its own conceptions of what it would like the law to be. See
Article IV, Section 3(B)(4), Ohio Constitution; see also Cablevision of the Midwest,
Inc. v. Gross, 70 Ohio St. 3d 541, 544, 639 N.E.2d 1154 (1994) (“A court’s role is
to interpret, not legislate”).
        {¶ 82} In construing a statute, a court must ascertain and give effect to the
intent of the legislature. Dircksen v. Greene Cty. Bd. of Revision, 109 Ohio St. 3d
29
                              SUPREME COURT OF OHIO




470, 2006-Ohio-2990, 849 N.E.2d 20, ¶ 16. “In determining legislative intent, the
court first looks to the language of the statute.” Bailey v. Republic Engineered
Steels, Inc., 91 Ohio St. 3d 38, 40, 741 N.E.2d 121 (2001). If its meaning is
unambiguous and definite, it is to be applied as written. Id. When a statute is
reasonably susceptible of more than one meaning, however, it is ambiguous and
requires judicial interpretation. Id.
       {¶ 83} In this case, the parties have presented opposing interpretations of
the following phrase in R.C. 2307.60(A)(1): “Anyone injured in person or property
by a criminal act has, and may recover full damages in, a civil action unless
specifically excepted by law.” Additionally, the conflict among the appellate courts
regarding the meaning of this phrase further suggests that the language is
ambiguous. See, e.g., Symmes Twp. Bd. of Trustees v. Smyth, 87 Ohio St. 3d 549,
553, 721 N.E.2d 1057 (2000). In accordance with R.C. 1.49, the court may
consider, among other factors, the common law or former statutory provisions,
legislative history, and the consequences of a particular construction.
                                 Legislative History
       {¶ 84} The legislative history and derivation of R.C. 2307.60 are
instructive. At common law in Ohio, a civil action did not merge into a criminal
prosecution. Story v. Hammond, 4 Ohio 376, 378 (1831).
       {¶ 85} The legislature codified the common law in 1877 within the
“General Provisions” section of the penal statutes when it enacted Part Fourth, Title
I, Chapter 1, Section 10, which stated, “Nothing in Part Fourth [the penal statutes]
contained shall be construed to prevent a party injured in person or property, by any
criminal act, from recovering full damages.” 74 Ohio Laws 240, 243. Later, this
same language was stated in R.S. 6803 in 1880 when the Revised Statutes were
compiled, and substantially similar language was stated in G.C. 12379 in 1910
when the General Code was compiled to replace the Revised Statutes, see 1910
S.B. No. 2. G.C. 12379 stated: “Nothing contained in the penal laws shall prevent




                                         30
                                January Term, 2016




any one injured in person or property, by a criminal act from recovering full
damages, unless specifically excepted by law.”
       {¶ 86} In 1953, when the Ohio Revised Code replaced the General Code,
see Am.H.B. No. 1, 125 Ohio Laws 7, this provision became R.C. 1.16 and was
reworded to state, “Any one injured in person or property by a criminal act may
recover full damages in a civil action, unless specifically excepted by law.” This
version of the statute was intended to be substantively the same as G.C. 12379. See
former R.C. 1.24, 1953 Am.H.B. No. 1, stating that the provisions of the newly
adopted Revised Code that corresponded to statutes previously contained in the
General Code were to be construed as “restatements” and continuations of the prior
law and not as “new enactments.” Therefore, all changes to the language of the
statute that became R.C. 1.16 in 1953 were technical adjustments only and did not
reflect any intention of the General Assembly to change the meaning of G.C. 12379.
See Henry v. Cent. Natl. Bank, 16 Ohio St. 2d 16, 22, 242 N.E.2d 342 (1968) (“Both
the General Assembly and the Bureau of Code Revision were adamant * * * that
there be no new substantive law permitted in the Revised Code at its adoption” in
1953 [emphasis sic]).
       {¶ 87} In Schmidt v. State Aerial Farm Statistics, Inc., 62 Ohio App. 2d 48,
403 N.E.2d 1026 (6th Dist.1978), the appellate court dealt with a similar question
involving the interpretation of former R.C. 1.16. The court affirmed the trial court’s
dismissal of the complaint, which had been filed under former R.C. 1.16, and held
that former R.C. 1.16 was “only a codification of the common law in Ohio that a
civil action is not merged in a criminal prosecution which arose from the same act
or acts.” Id. at 49. See also Peterson v. Scott Constr. Co., 5 Ohio App. 3d 203, 204,
451 N.E.2d 1236 (6th Dist.1982).
       {¶ 88} In 1985, the General Assembly renumbered R.C. 1.16 as R.C.
2307.60 and amended the statute to read, “Anyone injured in person or property by
a criminal act has, and may recover full damages in, a civil action * * *.” (Emphasis




                                         31
                             SUPREME COURT OF OHIO




added.) Am.Sub.H.B. No. 426, 140 Ohio Laws, Part IV, 3783, 3787. This
provision later became part of R.C. 2307.60(A)(1) through subsequent amendments
of other parts of R.C. 2307.60. See Sub.S.B. No. 107, 149 Ohio Laws, Part I, 1529;
Am.Sub.S.B. No. 117, 151 Ohio Laws, Part II, 2274, 2276.
       {¶ 89} Several courts in Ohio have interpreted this statute to continue to be
a codification of Ohio’s common law rule that a civil action is not merged into a
criminal prosecution arising from the same act or acts. Applegate v. Weadock, 3d
Dist. Auglaize No. 2-95-24, 1995 WL 705214, *3 (Nov. 30, 1995); Edwards v.
Madison Twp., 10th Dist. Franklin No. 97APE06-819, 1997 WL 746415, *7 (Nov.
25, 1997) (“R.C. 2307.60 (formerly R.C. 1.16) is merely a codification of the
common law that a civil action is not merged in a criminal prosecution”);
McNichols v. Rennicker, 5th Dist. Tuscarawas No. 2002 AP 04 0026, 2002-Ohio-
7215, ¶ 17, quoting Schmidt at 49 (R.C. 2307.60 “ ‘is only a codification of the
common law in Ohio that a civil action is not merged in a criminal prosecution
which arose from the same act or acts’ ”); Groves v. Groves, 10th Dist. Franklin
No. 09AP-1107, 2010-Ohio-4515, ¶ 25 (“R.C. 2307.60 is only a codification of the
Ohio common law rule that a civil action is not merged in a criminal prosecution
for the same acts that form the basis for the civil action”); Jasar Recycling, Inc. v.
Major Max Mgt. Corp., N.D.Ohio No. 4:08CV2830, 2010 WL 395212, *7 (Jan. 22,
2010) (“Ohio Revised Code § 2307.60, formerly Ohio Revised Code § 1.16, does
not create a separate civil cause of action and merely codifies the common law that
a civil action does not merge into a criminal prosecution”). Similarly, the Second
District Court of Appeals has held that R.C. 2307.60 is only a jurisdictional statute
allowing courts to grant relief to persons injured by criminal acts. Collins v. Natl.
City Bank, 2d Dist. Montgomery No. 19884, 2003-Ohio-6893, ¶ 46.
       {¶ 90} It is presumed that the legislature is aware of prior judicial
interpretations of a statute when enacting an amendment. Riffle v. Physicians &




                                         32
                                 January Term, 2016




Surgeons Ambulance Serv., Inc., 135 Ohio St. 3d 357, 2013-Ohio-989, 986 N.E.2d
983, ¶ 19.
       {¶ 91} The legislature has amended R.C. 2307.60 eight times since 1985,
but never expressed its intent that the statute creates a separate cause of action for
a violation of a criminal statute. See Am.Sub.H.B. No. 1, 142 Ohio Laws, Part I,
1661, 1673; Am.Sub.H.B. No. 350, 146 Ohio Laws, Part II, 3867, 3942; Sub.H.B.
No. 547, 147 Ohio Laws, Part II, 4392, 4392-4393; Sub.S.B. No. 108, 149 Ohio
Laws, Part I, 382, 429; Sub.S.B. No. 107, 149 Ohio Laws, Part I, at 1529-1530;
Am.Sub.S.B. No. 80, 150 Ohio Laws, Part V, 7915, 7951-7952; Am.Sub.S.B. No.
117, 151 Ohio Laws, Part II, at 2276; 2008 Sub.S.B. No. 184.
                              Statutory Interpretation
       {¶ 92} Statutes relating to the same general subject matter are to be read in
pari materia in order to determine legislative intent.         Sheet Metal Workers’
Internatl. Assn., Local Union No. 33 v. Gene’s Refrig., Heating & Air Conditioning,
Inc., 122 Ohio St. 3d 248, 2009-Ohio-2747, 910 N.E.2d 444, ¶ 38. “And, in reading
such statutes in pari materia, and construing them together, this court must give
such a reasonable construction as to give the proper force and effect to each and all
such statutes.” Johnson’s Mkts., Inc. v. New Carlisle Dept. of Health, 58 Ohio St. 3d
28, 35, 567 N.E.2d 1018 (1991).
       {¶ 93} Consistent with the view that R.C. 2307.60 does not create a
separate, independent civil cause of action for violation of a criminal statute, the
General Assembly has enacted several statutes in Chapter 2307 of the Revised Code
creating civil causes of action for violations of specific criminal statutes. See, e.g.,
R.C. 2307.44 (“Any person who is subjected to hazing, as defined in division (A)
of section 2903.31 of the Revised Code, may commence a civil action for injury or
damages, including mental and physical pain and suffering, that result from the
hazing”); 2307.50(B) (“if a minor is the victim of a child stealing crime and if, as a
result of that crime, the minor’s parents, parent who is the residential parent and




                                          33
                             SUPREME COURT OF OHIO




legal custodian, parent who is not the residential parent and legal custodian,
guardian, or other custodian is deprived of a parental or guardianship interest in the
minor, the parents, parent who is the residential parent and legal custodian, parent
who is not the residential parent and legal custodian, guardian, or other custodian
may maintain a civil action against the offender to recover damages for interference
with the parental or guardianship interest”); 2307.51(A) (“A victim of a violation
of section 2905.32 [trafficking in persons] of the Revised Code has and may
commence a civil cause of action for compensatory and punitive damages against
the trafficker for harm that resulted from the violation of section 2905.32 of the
Revised Code”); 2307.52(B) (“A woman upon whom an abortion is purposely
performed or induced or attempted to be performed or induced in violation of
division (A) of section 2919.17 of the Revised Code has and may commence a civil
action for compensatory damages, punitive or exemplary damages * * * against the
person who purposely performed or induced or attempted to perform or induce the
abortion”); 2307.53(B) (“A woman upon whom a partial birth procedure is
performed in violation of division (B) or (C) of section 2919.151 of the Revised
Code, the father of the child if the child was not conceived by rape, or the parent of
the woman if the woman is not eighteen years of age or older at the time of the
violation has and may commence a civil action for compensatory damages, punitive
or exemplary damages * * * against the person who committed the violation”);
2307.61(A) (“If a property owner brings a civil action pursuant to division (A) of
section 2307.60 of the Revised Code to recover damages from any person who
willfully damages the owner’s property or who commits a theft offense, as defined
in section 2913.01 of the Revised Code, involving the owner’s property, the
property owner may recover as follows”); 2307.611 (“A person who brings a civil
action pursuant to division (A) of section 2307.60 of the Revised Code to recover
damages from any person who caused injury to person or property by a violation
of division (B), (D), or (E) of section 2913.49 [identity fraud] of the Revised Code




                                         34
                                 January Term, 2016




may recover damages”); 2307.62(B)(1) (“An owner or operator of a cable service,
cable system, cable television system, or other similar closed circuit coaxial cable
communications system who is aggrieved by conduct that is prohibited by division
(B) of section 2913.04 [unauthorized use of computer, cable, or telecommunication
property] or division (A) or (B) of section 2913.041 [possession or sale of
unauthorized cable television device] of the Revised Code may elect to commence
a civil action for damages in accordance with division (A) of section 2307.60 or
section 2307.61 of the Revised Code or to commence a civil action under this
section”); 2307.65(A) (“The attorney general may bring a civil action * * * on
behalf of the department of medicaid, and the prosecuting attorney of the county in
which a violation of division (B) of section 2913.401 [Medicaid eligibility fraud]
of the Revised Code occurs may bring a civil action * * * on behalf of the county
department of job and family services, against a person who violates division (B)
of section 2913.401 of the Revised Code for the recovery of the amount of benefits
paid”); 2307.70(A) (“Any person who suffers injury or loss to person or property
as a result of an act committed in violation of section 2909.05 [vandalism], 2927.11
[desecration], or 2927.12 [ethnic intimidation] of the Revised Code has a civil
action against the offender and may recover in that action full compensatory
damages”).
          {¶ 94} In Celebrezze v. Hughes, 18 Ohio St. 3d 71, 479 N.E.2d 886 (1985),
this court recognized the longstanding rule that “ ‘ “the General Assembly is not
presumed to do a vain or useless thing, and that when language is inserted in a
statute, it is inserted to accomplish some definite purpose.” ’ ” Id. at 74, quoting
Brown v. Martinelli, 66 Ohio St. 2d 45, 50, 419 N.E.2d 1081 (1981), quoting State
ex rel. Cleveland Elec. Illum. Co. v. Euclid, 169 Ohio St. 476, 479, 159 N.E.2d 756
(1959).
          {¶ 95} Accordingly, if the position asserted by the majority were correct,
i.e., that R.C. 2307.60 creates an independent civil cause of action for damages




                                          35
                              SUPREME COURT OF OHIO




resulting from a criminal act, then there would be no need for the General Assembly
to have specifically statutorily authorized any of the listed causes of action to
recover damages resulting from those criminal acts. The fact that it did so, suggests
that the position being asserted by the majority is not well taken.
        {¶ 96} Similarly, common law civil causes of action already exist for false
imprisonment, assault, and battery, see Feliciano v. Kreiger, 50 Ohio St. 2d 69, 71,
362 N.E.2d 646 (1977); Smith v. John Deere Co., 83 Ohio App. 3d 398, 406, 614
N.E.2d 1148 (10th Dist.1993); Love v. Port Clinton, 37 Ohio St. 3d 98, 99, 524
N.E.2d 166 (1988), and therefore it is not necessary for the General Assembly to
create civil actions for violating unlawful restraint, assault, and battery statutes.
        {¶ 97} Further, as pointed out by the dissenting jurist in the appellate court,
the Ninth District’s interpretation of R.C. 2307.60 also conflicts with the process
established by the legislature for wrongful death claims. Jacobson v. Kaforey,
2015-Ohio-2624, 39 N.E.3d 799, ¶ 37 (9th Dist.) (Carr, P.J., concurring in part and
dissenting in part). R.C. 2125.02 provides that “a civil action for wrongful death
shall be brought in the name of the personal representative of the decedent for the
exclusive benefit of the surviving spouse, the children, and the parents of the
decedent.” To interpret R.C. 2307.60 as independently authorizing a separate cause
of action for damages caused by criminal acts would allow a decedent’s
beneficiaries to each file a cause of action against a wrongdoer independently from
the statutorily authorized wrongful death claim. This too is wholly inconsistent
with legislative intent.
        {¶ 98} Because the General Assembly has created separate statutory causes
of action to seek damages caused by specific criminal acts, those persons seeking
recovery are limited to filing actions pursuant to common law or the specific causes
of action created by the legislature.




                                           36
                                January Term, 2016




                                  Conflict Cases
         {¶ 99} The way the majority answers the certified question is in conflict
with decisions from the Third, Fifth, and Tenth District Courts of Appeals, which
have correctly concluded that R.C. 2307.60 does not create a separate cause of
action and that a separate cause of action must be available to bring a civil claim
based upon a criminal act. Applegate, 1995 WL 705214, at *3 (“R.C. 2307.60 does
not create a separate cause of action. A separate cause of action must be available
before this section is invoked”); Edwards, 1997 WL 746415, at *7 (“R.C. 2307.60
does not create a separate cause of action. * * * Hence, a separate cause of action
must be available before this section is invoked”); McNichols, 2002-Ohio-7215, at
¶ 17 (“Revised Code 2307.60 does not create a cause of action. * * * [A] separate
civil cause of action must be available to bring a civil claim based upon a criminal
act”); Groves, 2010-Ohio-4515, at ¶ 25 (“R.C. 2307.60 does not create a cause of
action. * * * A party must rely on a separate civil cause of action, existent either
in the common law or through statute, to bring a civil claim based on a criminal
act”).
                                    Conclusion
         {¶ 100} In this case, the court of appeals improperly reversed the trial
court’s judgment that had granted motions to dismiss filed by Ellen C. Kaforey,
Akron Children’s Hospital, and Cleveland Clinic Children’s Hospital for
Rehabilitation because R.C. 2307.60 does not independently authorize a civil cause
of action and there are no statutes establishing civil causes of action for violations
of R.C. 2905.01, 2905.03, and 2905.05.
         {¶ 101} For these reasons, I would answer the certified question in the
negative, reverse the judgment of the Ninth District Court of Appeals, follow the
analysis of the Third, Fifth, and Tenth District Courts of Appeals, and reinstate the
judgment of the trial court.
                               _________________




                                         37
                            SUPREME COURT OF OHIO




       The Chandra Law Firm, L.L.C., Subodh Chandra, Donald Screen, Ashlie
Case Sletvold, and Saudhya Gupta, for appellee.
       Janik, L.L.P., Steven G. Janik, and Audrey K. Bentz, for appellant Ellen
Kaforey.
       Hanna, Campbell & Powell, L.L.P., Gregory T. Rossi, Douglas G. Leak,
and Carol N. Tran, for appellant Akron Children’s Hospital.
       Bonezzi, Switzer, Polito & Hupp Co., L.P.A., Bret C. Perry, and Brian F.
Lange, for appellant Cleveland Clinic Children’s Hospital for Rehabilitation.
                              _________________




                                        38